Dowling, P. J.
Respondent was admitted to practice in the Appellate Division, First Department, in 1912.
The petition herein charged him with the solicitation of negligence cases. The matter was referred for hearing to a referee whose report is now before us for confirmation.
The learned referee delivered a very well-considered and per*501suasive oral opinion at the close of the hearings, which is reported in full in the record, in which he reviewed and weighed the evidence in detail. He reached therein the same conclusion as that enunciated in his report — that the charges should be dismissed. The confirmation of his report is not opposed by petitioners.
The report should be confirmed and the proceedings dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed.